Exhibit 10.34
June 5, 2008
Avant Asset Management Inc.
3200 South West Freeway
Suite 2240
Houston, Texas 77027
Attention: Mr. Brick Diemer
     Re: Management Agreement Renewal
Dear Mr. Diemer:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2009 and all
other provisions of the Management Agreement will remain unchanged.

  •   CTA CAPITAL LLC     •   Citigroup Emerging CTA Portfolio L.P.     •   CMF
Avant Master Fund L.P.     •   Citigroup Diversified Futures Fund L.P.     •  
Aurora III     •   Citigroup Energy Advisors Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,    
 
        CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       
By:
  /s/ Brick Diemer
 
    Print Name: Brick Diemer    
 
        JM/sr    

 